DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Nishitani (EP 3024012 B1), of record by Applicant.
Regarding independent claim 1, Nishitani (‘012) teaches throughout the text and figures an electron beam generator comprising: a vacuum chamber; a photocathode holder (51) disposed inside the vacuum chamber and supporting a photocathode material (52); an activation vessel (20) disposed inside the vacuum chamber and supporting a surface treatment material (30) that lowers electron affinity of the photocathode material; and an internal motive power transmission member (53) that is disposed inside the vacuum chamber and that transmits drive force to the photocathode holder or the activation vessel; the photocathode holder being capable of moving relative to the activation vessel (paragraph 0039, 0045-0047).  

Regarding claim 3, Nishitani (‘012) teaches the energy-generating unit is a drive source or a manually manipulated member (paragraph 0039).  
Regarding claim 6, Nishitani (‘012) teaches the internal motive power transmission member is disposed eccentrically with respect to a center axis of the photocathode holder (figures 10-12, 17).  
Regarding claim 7, Nishitani (‘012) teaches a guide member disposed inside the vacuum chamber and extending along a first direction, the guide member guiding movement of the internal motive power transmission member along the first direction (see figure 12 and paragraph 0043).  
Regarding claim 8, Nishitani (‘012) teaches the internal motive power transmission member comprises: a rotating member (53); and  5Preliminary AmendmentDocket no.: CHISUU.5281 a conversion mechanism that converts rotation of the rotating member to linear movement of the photocathode holder or the activation vessel (no limit on how it moves (figure 10).  
Regarding claim 9, Nishitani (‘012) teaches an anode disposed inside the vacuum chamber; and a shield that minimizes the incidence of electrical discharge from a protrusion inside the vacuum chamber; the shield being disposed between the anode and at least part of the internal motive power transmission member.  
Regarding claim 10, Nishitani (‘012) teaches the activation vessel comprises: a first hole through which the photocathode material or electrons emitted from the 
Regarding claim 13, Nishitani (‘012) teaches an energy-generating unit that generates heat energy for driving the internal motive power transmission member.
Regarding claim 14, Nishitani (‘012) teaches an electron gun.
Allowable Subject Matter
Claims 4-5 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879